    Case 1:20-cr-00026-JPJ-PMS Document 73 Filed 10/02/20 Page 1 of 3 Pageid#: 235



                                                                                                      cktqu oFFjcuusDs cTcouRT
                                                                                                               lv-* ,ll
                                                                                                                  FU D

                                           TJNITED STATBSDIM'
                                                            I'
                                                             RICT COW T                                    02T 22 2222
                                           W ESTERN DISTRICT O F VIRG N A
                                                                                                          ''
     United StategofAmerica                                    )
                                                                                                          w:' g h
                                                                                                           *
                                                                                                                b'9
                                                                                                                  .LJ'
                                                                                                                    K'
                                                              ')
     V.                                                        )ciseN(j.1:20CR26
                                                               )
     JAMXSBROW N,                                              )
                                  D efendant.                  )

                                     ORDER SETTING COM HTIONS OF NELEASE

    IT1SORDERED thatthereleaseofthedefendantissublccttothefollowlngconditlons:
          (1) Tlledefendantmultnotcomrnltanyoffenacinviolatiomoffederal.stateorlocal1aw whileonrelease.
          (2) ThedefbndansmustcooperateintlzucollectionofaDNA sampleifthecollecticnisauthorizedby42USC14135(a)
          (3) ThedefendantmtutadvisetltecourtorthepretialserviceâoY ceorsupewisingoocerinwridngboforeanyclmnge
               in addressortelephoneuumber.

          (4) Thedefendantmustappearincourtasrùquiredand,ifconvioted,mustsurrenderasdirectedtoserveany scntence
           '
              lmposed.ThedefendankmustnextappearatU.S.DistriotCourta180W estM ainSked,Abingdon,VA on1/i4/21at
               10:30a-m.inAbingdon,VA forPre-e
                                             rrialConferonceand278C21thru2/12/21at9:00mm-inAbingdon,VA forlury
               Trial.

          (5) Thedefendantmustsi
                               & anAppearanceBond,ifordered.

                                          ADIHTIONAL CONDITIONS OF QRLEASE

               'l'hedefendantisplaccdintllecustodyofPenelopeBrown,whoagree.s(a)tos
                                                                                 'upenr
                                                                                      isethedefendantin accordance
               withal1condifonsofrdease,(b)touseovory oflbrtfoassurethoappearanccofthedefendantataI1soheduledcourt
               proceedings,and(c)tonotify 1hecourtJmmediatelylntheeventthedefnd tviolatcsany conditionjofreleaseor
               disappean.                                                                                   '
                                                                        Slgned:                                               'N..
                                                                                                                                 xx*
                                                                                        Custodi orProxy                             x


               ITISFIJR'
                       IRG R ORDERED thattbedefendut'sroleaseissubjed totheconditionslistedbelow:
    (6)'l'
         hedefondantmust:
          (a) The defendantshal!avoid contad oulide th:presenceofhis/hercounselwith auy alleged vicdms orpotentlal
               wituessesregarding his/hercase. Shallhave no contaotwhatsoevcrwith tlw victim orhcrfqmily in thigcase.M ust
               notbepresentonfmWcdm'sgroperty.
          (b) Thedefendantshallreportasdtrectedbytkeprobatlonofiker,shallfollowthedlractionof'
                                                                                             t
                                                                                             hepzobationom cer;shall
               promptl
                     y reportany persenals'
                                          tatuschanges to the probation oftker:thisshallinclude immediately reportî
                                                                                                                  ng any
               contactby1aw cnforcemepto&lccr:regardingaoriminalinvestkationoranyaddïonalcriminalchargesglaced
               againstthe defenrlant. The dcfendastshallreside at 140 South l:tStreet,W ythcville,VA and mustresidewllh his
               motber,sancéandthei?childrenattheapprovedresitence.
          (c) Thedefbadantshallabstainfrom thcexcasalveuseofalooholorany tssaorpossessîonofany controlledsubstancco
               unlessprcscribedbyalioensedtruatingphysicianforalegitim atemedicalpurposo.




t
Case 1:20-cr-00026-JPJ-PMS Document 73 Filed 10/02/20 Page 2 of 3 Pageid#: 236




    (d) Thedefendantshallnotpossessaflrearm orcthe,rdangerousweaponandshallrcsideinaresidenceâeeofSuch.
    (e) Thedefendantshallsubmittorandom routînednl  gandoralcoholtostingasdlrectedbytheprobationo.
                                                                                                 fticer;shall
            submitto random pnlcount.
                                    sasdirectedhy tlzeprobation officer,                                           .
    (.
     : ThedefendnntshallnottraveloutsidethoW ea
                                              stem DistrictofVirginiawfthoutflrstobliningpermissionâom the
            probation officer.                                                                   .
    (g) Thedefendcntshallsubmhtewm antlesssearchandsolzuraofhis/herpersonandproperty asdiractedbythe
            probaticm officerforthepttrposeofdeterrrdne lfhe/sheîsin compliancewith his/herconditionsofpzetrialrelease.
   (h) Thedefendantshallactivelyseekand/ormairltainemployment.
   (î) Thedefendantsltallnotusociatewithanyknownusers/mssessors/diskibutorsormanufacmrersofillegalcontrolled
            substancesand shallnotbe prcsentin any location whera illegalconkolled subxances aro being used,possessed,
            manufacttzredand/crdistributdytmlessappzovedby tllesuparpising tfficerin cooperationwith law eaforcemont
            oo cers.
    (i) '
        rhedcfendantshallreskain anyanimalsonthepremisesofhis/herresidenceinawaysoastonotintorfcrewiththe
        .   pm bation oo cer'sacceasto thç defrndant'slw idenceand to ensm'
                                                                          ethe om cer'ssafety.
    (k) Thedefendantshallbeplacedonhomedetertionsubled toelectroniomoal  tofinganda1lresidentlalabsencesmust
        beapprovedlnadvattcebytheprobationolcer;and
    (9 Ifthedefenruntpossessesapassporthe/shu.shallsurrtndcrbis/herpasspolttotl)eU.S.Probation Oficetobeheld
            pdnding ftlrtlzerordetofQk
                                     ecourqifthedofendantdoesnotcurrentlypossessapassport,thedefendantSlzatlnotapply
            to obtain apassport-


                                    ADVISE OF PENALTIES AND SANCTIONS
TO TE E DEFENDANT:
YOU ARE ADW SED OF ThE FOLLOW U G PENALTTES AND SANCTIONS:
    .       Vidlating any oftlleforogohu condidonsofrel= cmay resultln the immediateissuance ofawnrrnntforyourarmst,
arevocationdfyourrelcaseoanorderofdetontion.aforfeitureofanybond,andaproszcuticnforccntemptandcouldresultin
apossibletzrm ofimprisonnwnt afne,orbotiu
       W hileonrelease,ifyoucommitafederalfelony offcnsethepunishmentLsan additionalprisonterm ofnotmorethan
tenyearsandforaRd-atmësdemeanorofiknstthopunishmentisanadditlonalprisonterm ofnotm ortthanoneyzar.This
sentencewillbeconsecutive(i.e,,inadditionto)toanyotherseutenceyouraïeive.
       11isacn'm epunishablebyuptotenyem'   sinprison,anda$250.00flnt,orboth.to1obstnzctacriminalinvestigation;
tamperwithawiless,victim,orinformantlretaliateorattempttoretaliateagainstawitess,victim,orinform antorhdmidate
orattemjttointimidateawituçss,victimzluror,informantorcftlceroftheccurt-'l'hepenaltiesfortampering,retaliakon,or
intimidatlon aresiR lficantly moreseriousifthey involveakilling oradempted l
                                                                           tilllg.
            Itafterreleue,youknowlnglyfailtoappearastlzeconditionsofreleaerequire,ortosurrendertoserveasentence,
youmayboprosccutedforfailingtoappqarorsurrendarandadditionalgunishmentmaybelmposed,Ifyouareconvlctedof:
            (1) anofensepunishablebydeatb,lifeimprisonmen:orimpnsonmentforate= offlftcenyeilrsormore,youwill
                befmednolmorethan$7.
                                   50.00orimprisonedfornotm orethan 1ûyears,orboth;
            (2) anoffensepunishablebyimprisonmer;tforaterm offivôyearsormorô,butlessthanfxeemyears,yoawillbe
                finednotmorethan$250.00orimprlsonedfornotmorethanllveyears,orbo'
                                                                               th;
            (3) anyotherfelony,youwillbefmednotmorethan,$250,000orimprisonednotmorethanoncyear,orb0th;
            (4) amisdemcanor,youwillbe'Iinednotmoretimn$100,000orW prisonednotmorelhanoneyè,
                                                                                           arorbotk
A term ofimprisonmentimposed forfailurcto appearorsurrenderwillbcconsccuti     vôto any othersentenceyeurreceive.ln
addition,afailure to'appcarorsurrendermay restzltin theforfeitureofany bond posted.
                                      A CKNOW LEDG M ENT O F DEFENDA NT
        IacknowledgeIIIM i'am !hedefendantinthiscaseandthat1am awareoftheconditîonsofrelease.1prom iseto '
obey a11condiionsnfrelease,toappearasdirected,and surrenderto serve any sentenceimposed.lam aware oftlle penalde.s
andsanctionssetfoMhabove.
    Case 1:20-cr-00026-JPJ-PMS Document 73 Filed 10/02/20 Page 3 of 3 Pageid#: 237




                                                                                           Defendant'sSignature

                                Dm ECTIONS TO UNITMD STATESM ARSHAL
    (m 'I'hedofendantisORDERED releasedafte.
                                           rprncessing.                                                -
    ()'I'heUnhed SwtesM arshalisORDBRED to keep tlw defendàntin oustody untilnotiGedby tlw clerk orjud-
                                                                                                      gethattlzu
    defendanthaspostedbondand/orcomplledNvithallotherconditbnsforrelease.Ifstillincustody,thedefendantznustlle
    producedbeforctheappropriatejudgeattl
                                        zetimeandplacespeoifod.
    Date:lo / 2o
                                                                           amesP.Jouoé, ited S'
                                                                                              tateDisi ctJudge




!
